MEMORANDUM **
Hector Manuela Leos, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) order of removal. We dismiss the petition for lack of jurisdiction.
Leos’s sole contention is that the IJ erred in finding his burglary conviction to be an aggravated felony. We lack jurisdiction to consider this legal claim because Leos failed to present it to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.